DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0260020 (Barbeau) in view of US 2006/0277651 (Razzaghi, et al.).
	Regarding claim 1, ‘020 discloses: Firefighter protective pants (20 +22 are used together to form a firefighter pant system, fig. 1), comprising:
an inner liner (inner module 20);
an outer shell (outer module 22) made of a flame-resistant material (disclosed as “flame resistant” in par. 59, detailed description), the outer shell extending over at outer module 22 is placed over inner module 20 when worn as in fig. 11); and
two pant legs (seen clearly in figs. 1 and 11), each of said two pant legs comprising:
and
a knee pad (knee reinforcement 54, fig. 3a) held on the knee and extending across at least one of a front knee portion and lateral portions of said corresponding pants leg (shown clearly in fig. 3a).  
	Regarding claim 22, ‘020 does disclose: “the pants inner module 20 comprises at least two layers of material. More specifically, as shown in FIG. 5, each of the jacket inner module 16 and the pants inner module 20 comprises an inner layer 60 of moisture barrier material and an outer layer 62 of abrasion resistant material (par. 41, detailed description).”
	‘020 does not teach the claimed ‘knee sleeve’ limitations of claim 1, nor the full limitations of claims 2, 8-10, 17, 18, 20, 21 and 23.
	Regarding the ‘knee sleeve’ limitations of claim 1, ‘651 is referenced as it does teach a fire and flame resistant pant that does include: a knee sleeve (fig. 5f is an ‘elbow sleeve’ but ‘651 states elbow and knee areas are made in the same way) affixed (stitches, adhesives, bonding, etc. par. 49, detailed description) to each pant leg; and a knee pad (68, fig. 2 is a ‘pad’) held on the knee sleeve and extending across at least one of a front knee portion and lateral portions of said pants leg (see annotated figure below).  ‘651 also teaches, “each pad 68 may be made from a durable and fire-resistant material and may have a stiffness sufficient to absorb impacts and abrasions and provide resistance to wear and tear (par. 50, detailed description).”

    PNG
    media_image1.png
    407
    606
    media_image1.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the ‘knee reinforcement’ of the inner pant of ‘020 to include a knee sleeve and pad structure as taught by ‘651 to provide further impact and abrasion resistance to the knee areas of the pant device.
	Regarding claim 2, ‘651 teaches, “If desired, each pad 68 may trap a protective layer, such as foam or the like, between the pad 68 and the outer shell 26 to provide further protection and padding (par. 50, detailed description)” and in par. 28 also teaches open and closed cell foams as commonly known type foam materials to be used in the device.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to further modify the ‘knee reinforcement’ of the inner pant of ‘020 
	Regarding claims 8 and 9, ‘651 does teach NOMEX® (meta aramid) as a common abrasion resistant and flame resistant material for use in firefighter pant garments.  ’651 does not teach the innermost surface of the knee sleeve being made from meta-aramid.  ‘020 does teach the ‘knee sleeve’ as above and does show the knee sleeve inherently having an inner most surface that does extend across the front knee of the pant leg.  ‘020 also teaches all layers of the device can be made from any known abrasion resistant and flame resistant materials.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to further modify the ‘knee reinforcement’ of the inner pant of ‘020 to include a knee sleeve and pad structure as taught by ‘651 to provide further impact and abrasion resistance to the knee areas of the pant device.
	Regarding claim 10, ‘651 does teach, “The pads 68 can be attached to the garment by a variety of methods, such as stitches, adhesives, bonding, sonic welding, heat welding or the like (par. 49, detailed description).”  Clearly teaching claimed ‘permanent attachment’.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to further modify the ‘knee reinforcement’ of the inner pant of ‘020 to include a knee sleeve and pad structure as taught by ‘651 to provide further permanent attachment of the impact and abrasion resistance to the knee areas of the pant device.
shown in fig. 5f is an ‘elbow sleeve’ but ‘651 states elbow and knee areas are made in the same way) is a tubular band of material that will “snuggly fit around a knee of the user” as shown in fig. 5f and nothing precludes it from being ‘stretched’ so it is ‘stretchable’.  No point of reference is defined for the term “stretchable”.  Heavy metal beams can be stretched so the fabrics taught by ‘651 can also be “stretched”.  ‘651 also teaches all layers of the pant can be any known flame resistant materials.  As aramid and FR viscose are commonly known and widely used abrasion and flame resistant materials it follows that one of ordinary skill would have had within their knowledge the ability and/or knowhow to use commonly known aramid and FR viscose blended materials as the abrasion and flame resistant materials in a fire fighter pant.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to further modify the ‘knee reinforcement’ of the inner pant of ‘020 to include a knee sleeve and pad structure as taught by ‘651 to provide further tubular stretchable bands of impact and abrasion resistance to the knee areas of the pant device.
	Regarding claim 23, ‘651 does teach, “Each pad 68 may have a length of at least about four inches, or at least about six inches, and a width of at least about four inches, or at least about six inches. Each pad 68 may have a length that is at least about 1/8, or at least about 1/4, of the length of an associated extremity (i.e. the length of an associated sleeve 24 or leg 44 of the garment).  Besides being rectangular, the pads 68 can have a variety of shapes, including but not limited to square, circular, oval, triangular, hexagonal, trapezoidal, irregular and the like, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	So in regards to the length claimed it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the ‘knee reinforcement’ of the inner pant of ‘020 to include a knee sleeve and pad structure as taught by ‘651 to provide further impact and abrasion resistance to the knee areas of the pant device.
	There is no explicit teaching regarding the width of the pad, the citation above does show the reference clearly recognized the variability of the pad’s size and shape 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the ‘knee reinforcement’ of the inner pant of ‘020 to include a knee sleeve and pad structure as taught by ‘651 to provide further desired areas of impact and abrasion resistance to the knee areas of the pant device.
Claims 3-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0260020 (Barbeau) in view of US 2006/0277651 (Razzaghi, et al.); and further in view of US 10245,454 (Barbeau et al).
Combined teachings cited previously above do not teach fully the claims 3-6.
However, ‘454 is referenced as it does teach, “FIG. 1 illustrates an example of a ventilated back of a garment, where a plurality of spacer elements 18, made of closed cell foam attached to a thermal barrier 16 or liner, are covered with a mesh 22 (claim 6, a mesh will provide at least some “abrasion resistance” as compared to no mesh being present). The spacer elements are positioned and shaped to create a series of channels where air and evaporated perspiration can flow (claim 5, ‘even distribution’ is clearly taught), (par. 18, detailed description)… the spacer elements 18 are made of perforated, closed-cell foam (claim 3). In some implementations, the perforations 30 are 1/2'' (claim 4) in size and help provide breathability and comfort to the user (par. 22, detailed description).”
The size of perforations claimed is a range stated as ‘about 1/8 inch’.  The ½ inch perforations taught are in the broad range claimed of ‘about 1/8 inch’ and the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to further modify the combined teachings previously cited to further include the teachings of ‘454 to provide the pad structures with desired ventilation and/or breathability to further enhance the comfort and temperature control of the firefighter pant system.
Claim 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0260020 (Barbeau) in view of US 2006/0277651 (Razzaghi, et al.); further in view of US 10245,454 (Barbeau et al); and even further in view of “Polyaramid Polyparaphenylene Terephthalamide ( Kevlar / Twaron )- Properties and Applications” (attached Non-patent literature)”.
The combined teachings previously cited do not teach the pad covering to be made of poly-paraphenylene terephthalamide (AKA KEVLAR®/TWARON®).
The combined teachings do teach a pad covering and abrasion resisting mesh.
NPL document “Polyaramid Polyparaphenylene Terephthalamide ( Kevlar / Twaron )- Properties and Applications” is referenced as it teaches: “Polyaramid Polyparaphenylene Terephthalamide ( Kevlar / Twaron ) is an infusible, wholly aromatic polymer that can strictly be described as nylon T,T - but rarely is. Manufactured only as a fibre (by solution spinning), it has a very high thermal stability and temperature and flame resistance.”
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to further modify the combined teachings previously cited to further .
Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 11-16 recite very specific recitations to shape and pulling tab structures located on the knee sleeve provided to give the firefighter the ability to quickly remove the sleeve structure from a firefighter’s pant system including the limitations of all of the intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various kneepad-containing garments are attached to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732